Centech LLC v Yippie Holdings, LLC (2016 NY Slip Op 03072)





Centech LLC v Yippie Holdings, LLC


2016 NY Slip Op 03072


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


879 107802/09

[*1]Centech LLC, Plaintiff-Respondent,
vYippie Holdings, LLC, et al., Defendants, 9 Bleecker LLC, Defendant-Appellant.


Steptoe & Johnson LLP, New York (Jeffrey A. Novack of counsel), for appellant.
Einig & Bush, LLP, New York (Dan M. Rice of counsel), for respondent.

Judgment, Supreme Court, New York County (Jeffrey K. Oing, J.), entered August 27, 2015, which, to the extent appealed from, adjudging that the sum of $3,905,282.23 in principal and interest was due on the mortgage prior to foreclosure sale, unanimously affirmed, with costs.
The record amply supports the IAS court's conclusion that the mortgage on the property remained valid, and continued to accrue interest, following the placement of the deed in escrow and the subsequent transfer of the deed to the mortgage lender's designee (Patmos Fifth Real Estate Inc. v Mazl Bldg., LLC, 124 AD3d 422, 426 [1st Dept 2015]). Defendant-appellant, 9 Bleecker LLC (9 Bleecker), has failed to establish that the escrow agreement, to which it was not a party, was a " deed in lieu of foreclosure' . . . an absolute conveyance or sale of the property — "despite the language in the agreement stating that, should [the property owner] breach, the deed may be released from escrow and recorded" (id.). The deed was given as security for the debt to plaintiff Centech LLC, and not as an absolute transfer of property rights (id.).
Further, 9 Bleecker, in an effort to protect its rights of first refusal, previously obtained rulings in the IAS Court to the effect that the ultimate transfer of the deed to the lender's designee pursuant to the escrow agreement was null and void, thus having no legal effect. 9 Bleecker is judicially estopped from now contesting such nullification simply because it suits its current litigation posture, to wit, that the mortgage was extinguished and ceased to accrue interest upon the delivery of
the deed (D & L Holdings v Goldman Co., 287 AD2d 65 [1st Dept 2001], lv denied 97 NY2d 611 [2002].
We have considered 9 Bleecker's remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK